   Case 1:18-cv-04438-AT-BCM Document 220 Filed 02/12/20 Page 1 of 2



                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK
MORGAN ART FOUNDATION LIMITED,

                    Plaintiff,

            -against-

MICHAEL MCKENZIE, AMERICAN IMAGE ART,
JAMIE THOMAS, and JAMES W. BRANNAN as Personal
Representative of the Estate of Robert Indiana,

                    Defendants.
MICHAEL MCKENZIE and AMERICAN IMAGE ART,

                    Counter-Claimants,
                                                     Case No.: 1:18-cv-4438-AT-BCM
             -against-
                                                     NOTICE OF WITHDRAWAL AS
MORGAN ART FOUNDATION LIMITED,                       COUNSEL

                    Counterclaim Defendant.
JAMES W. BRANNAN as Personal Representative of the
Estate of Robert Indiana,

                    Counter-Claimant,

             -against-

MORGAN ART FOUNDATION LIMITED, FIGURE 5
ART LLC, SHEARBROOK (US), LLC, RI CATALOGUE
RAISONNÉ LLC, and SIMON SALAMA-CARO,

                    Counterclaim Defendants.
MICHAEL MCKENZIE and AMERICAN IMAGE ART,

                   Cross-Claimants,

             -against-

JAMES W. BRANNAN as Personal Representative of the
Estate of Robert Indiana,

                    Crossclaim-Defendant.
      Case 1:18-cv-04438-AT-BCM Document 220 Filed 02/12/20 Page 2 of 2




       PLEASE TAKE NOTICE that as of February 12, 2020, I am withdrawing my appearance

as counsel for defendant Jamie L. Thomas. I request removal from the Court’s electronic filing

notification system for this action. SERPE RYAN LLP shall remain counsel of record for Jamie

L. Thomas.




  Dated: New York, New York                    JENNER & BLOCK LLP
         February 12, 2020

                                               By:     /s/ Susan J. Kohlmann

                                                     Susan J. Kohlmann (SK1855)
                                                     919 Third Avenue, 38th Floor
                                                     New York, NY 10022
                                                     Phone: 212-891-1600
                                                     Fax: 212-891-1699
                                                     skohlmann@jenner.com
